The rule as to the question here determined was stated in Looney v. Bush, Minor, 413, as follows:
"Whenever it is intended to incorporate in a bill of exceptions a paper read or offered to be read, it is indispensable to set out a copy in the bill of exceptions before the same is sealed, or so to describe the paper by its date, amount, parties, or other identifying features, as to leave no room for mistake in the transcribing officer."
The authorities cited in Jones v. First Nat. Bk. (Ala. Sup.)89 So. 437,1 disclose that this rule has remained unchanged, and has been consistently followed by this court. The purpose of the rule is merely to reasonably insure against mistake. The identification held sufficient is stated in the rule as by "date, amount, parties, or other identifying features." For this purpose the entire transcript is to be examined as in Moore, etc., Co. v. Penn, 95 Ala. 200, 10 So. 343 where reference was made to the fact that only one attachment was issued.
Here the stricken deeds are identified by name of the grantors and grantee and specific *Page 656 
date of the deed. No other deed so corresponding in this identification appears. The only omission seems to be the description of property. Our rule has never so required, and the holding in the instant case, in my opinion, makes the rule more strict than the previous decisions of this court justify. I think the rule long established, and previously followed, is entirely sufficient, and, being opposed to a change making it more stringent, respectfully dissent.
1 Ante, p. 203.